
	

114 HRES 479 IH: Encouraging observance of National Wildlife Refuge Week with appropriate events and activities, and for other purposes.
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 479
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2015
			Mr. Thompson of California (for himself, Mr. Wittman, Mr. Kind, Mr. LoBiondo, Ms. Eshoo, Mr. Farr, Mrs. Davis of California, Ms. McCollum, Mr. Cartwright, Mr. Honda, Mr. Price of North Carolina, Mr. Larsen of Washington, Mr. Israel, Ms. Pingree, Ms. Castor of Florida, Ms. Schakowsky, Ms. Lofgren, Mr. Clawson of Florida, Mr. Walz, Mr. Pocan, Ms. Michelle Lujan Grisham of New Mexico, Mr. Heck of Washington, Mr. Perlmutter, and Mr. Costello of Pennsylvania) submitted the following resolution; which was referred to the Committee on Natural Resources
		
		RESOLUTION
		Encouraging observance of National Wildlife Refuge Week with appropriate events and activities, and
			 for other purposes.
	
	
 Whereas, in 1903, President Theodore Roosevelt established the first national wildlife refuge on Pelican Island in Florida;
 Whereas, in 2015, the National Wildlife Refuge System, administered by the United States Fish and Wildlife Service, is the premier system of lands and waters to conserve wildlife in the world, and has grown to approximately 150,000,000 acres, 563 national wildlife refuges, and 38 wetland management districts in every State and territory of the United States;
 Whereas national wildlife refuges are important recreational and tourism destinations in communities across the United States, and these protected lands offer a variety of recreational opportunities, including 6 wildlife-dependent uses that the National Wildlife Refuge System manages: hunting, fishing, wildlife observation, photography, environmental education, and interpretation;
 Whereas, in 2015, 336 units of the National Wildlife Refuge System have hunting programs and 275 units of the National Wildlife Refuge System have fishing programs, averaging approximately 2,500,000 hunting visits and nearly 7,000,000 fishing visits each year;
 Whereas the National Wildlife Refuge System experienced nearly 30,000,000 wildlife observation visits during fiscal year 2014;
 Whereas national wildlife refuges are important to local businesses and gateway communities; Whereas for every $1 appropriated, national wildlife refuges generate nearly $5 in economic activity;
 Whereas visitation to the National Wildlife Refuge System increased by nearly 27 percent from 2005 to 2014 and experiences over 47,000,000 visits each year, which generated more than $2,400,000,000 and more than 35,000 jobs in local economies during fiscal year 2011;
 Whereas the National Wildlife Refuge System encompasses every kind of ecosystem in the United States, including temperate, tropical, and boreal forests, and wetlands, deserts, grasslands, arctic tundras, and remote islands, and spans 12 time zones from the United States Virgin Islands to Guam;
 Whereas national wildlife refuges are home to more than 700 species of birds, 220 species of mammals, 250 species of reptiles and amphibians, and more than 1,000 species of fish;
 Whereas national wildlife refuges are the primary Federal lands that foster production, migration, and wintering habitat for waterfowl;
 Whereas, since 1934, the sale of the Federal Duck Stamp to outdoor enthusiasts has generated more than $850,000,000 in funds, which has enabled the purchase or lease of more than 5,700,000 acres of habitat for waterfowl and numerous other species in the National Wildlife Refuge System;
 Whereas the recovery of 386 threatened species and endangered species is supported on refuge lands; Whereas national wildlife refuges are cores of conservation for larger landscapes and resources for other agencies of the Federal Government and State governments, private landowners, and organizations in their efforts to secure the wildlife heritage of the United States;
 Whereas nearly 36,000 volunteers and approximately 200 national wildlife refuge Friends organizations contribute more than 1,400,000 hours to national wildlife refuges annually, the equivalent of nearly 700 full-time employees, and provide an important link to local communities;
 Whereas national wildlife refuges provide an important opportunity for children to discover and gain a greater appreciation for the natural world;
 Whereas because there are national wildlife refuges located in several urban and suburban areas and at least one refuge located within an hour drive of every metropolitan area in the United States, national wildlife refuges employ, educate, and engage young people from all backgrounds in exploring, connecting with, and preserving the natural heritage of the United States;
 Whereas, since 1995, refuges across the United States have held festivals, educational programs, guided tours, and other events to celebrate National Wildlife Refuge Week during the second full week of October;
 Whereas the United States Fish and Wildlife Service will continue to seek stakeholder input on the implementation of Conserving the Future: Wildlife Refuges and the Next Generation, an update to the strategic plan of the Service for the future of the National Wildlife Refuge System;
 Whereas the week beginning on October 11, 2015, has been designated as National Wildlife Refuge Week by the United States Fish and Wildlife Service; and Whereas encouragement by the House of Representatives of the observance of National Wildlife Refuge Week would recognize more than a century of conservation in the United States, raise awareness about the importance of wildlife and the National Wildlife Refuge System, and celebrate the myriad recreational opportunities available to enjoy this network of protected lands: Now, therefore, be it
	
 That the House of Representatives— (1)encourages the observance of National Wildlife Refuge Week with appropriate events and activities;
 (2)acknowledges the importance of national wildlife refuges for their recreational opportunities and contribution to local economies across the United States;
 (3)pronounces that national wildlife refuges play a vital role in securing the hunting and fishing heritage of the United States for future generations;
 (4)identifies the significance of national wildlife refuges in advancing the traditions of wildlife observation, photography, environmental education, and interpretation;
 (5)recognizes the importance of national wildlife refuges to wildlife conservation and the protection of imperiled species and ecosystems, as well as compatible uses;
 (6)acknowledges the role of national wildlife refuges in conserving waterfowl and waterfowl habitat pursuant to the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.);
 (7)reaffirms the support of the House of Representatives for wildlife conservation and the National Wildlife Refuge System; and
 (8)expresses the intent of the House of Representatives— (A)to continue working to conserve wildlife; and
 (B)to manage and grow the National Wildlife Refuge System for current and future generations.  